       Case 4:20-cv-00831 Document 27 Filed on 08/20/21 in TXSD Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 ESTATE OF VIRGINIA A. BATES—                        §
 DECEASED AND TIMOTHY BATES,                         §
                                                     §
 Plaintiff,                                          §
                                                     §
 v.                                                  §       CIVIL ACTION NO. 4:20-cv-00831
                                                     §
 U.S. BANK, N.A. AND SHELLPOINT                      §
 MORTGAGE SERVICING, LLC,                            §
                                                     §
 Defendants.                                         §

                    RESPONSE IN COMPLIANCE WITH ORDER (DOC. 26)

         Defendants/Counter-Plaintiffs U.S. Bank, N.A. and Shellpoint Mortgage Servicing, LLC

(“Defendants”) file this Response to the Court’s Order of July 21, 2021 (Doc. 26) regarding

additional briefing on the Proposed Order for Foreclosure and would show as follows:

         1.        The total payoff of the loan as of June 30, 2021 is $153,956.85, as demonstrated in

the Payoff Quote attached as Exhibit A. The breakdown of amounts owed is as follows:

                     Projected Payoff Date                              6/30/2021
                     Principal Balance                                $75,394.71
                     Interest To 6/30/2021                            $34,509.88
                     Fees                                             $15,132.89
                     Prepayment Penalty                                    $0.00
                     Release Fees                                         $20.00
                     Funds owed by borrower                           $28,899.37
                     Funds owed to borrower                                $0.00




                     Total Payoff                                    $153,956.85
                     Per diem                                             $14.95


         2.        As demonstrated above, the reason for the charges incurred over and above the

unpaid principal balance is primarily attributable to interest, fees, and funds owed by the borrower



4819-4180-2487.2
         Case 4:20-cv-00831 Document 27 Filed on 08/20/21 in TXSD Page 2 of 4




(also known as escrow items for tax and insurance payments). Specifics regarding the fee portion

are as follows:


                                         FEE DETAILS



                   Description                                             Amount
                   Late Charge Payment                                     $   08 .00

                   BPO/ Aprsl Cost                                         $99 .00

                   Property Inspection                                   $ 1,208 .00

                   FC Costs                                                $ 42 .50

                   Attorney Cost                                         $9,593 .29

                   FC Costs                                              $ 1,884 .10

                                                                        $15,132.89




          3.       Importantly, this delinquent loan is due for the December 1, 2015, payment and all

payments thereafter.1 This means that while no monthly payments have been made, interest has

been accruing at 8.8% for nearly six years. Further, Plaintiff has not made insurance or property

tax payments for some time, and Defendants have been forced to pay for those charges in order to

preserve their collateral, as demonstrated in Exhibit B.

          4.       Defendants provided Plaintiff’s counsel with the proposed Revised Order for

Foreclosure along with the Exhibits thereto on the morning of Monday, August 16, 2021, via email.

Counsel for Defendants attempted to contact counsel for Plaintiff via telephone on August 18th

and followed up via email on the same day. On August 19th, counsel for Plaintiff simply informed

Defendants that his client would not allow him to agree to the Revised Order. Despite a request



1
    Exhibit A.
                                                   2
4819-4180-2487.2
       Case 4:20-cv-00831 Document 27 Filed on 08/20/21 in TXSD Page 3 of 4




for more information from Defendants, Plaintiff declined to provide any specifics as to his

disagreement with the Revised Order but did not dispute any particular calculation or charge. After

receiving this email, counsel for Defendants attempted to reach counsel for Plaintiff by telephone

on August 19th but was unable to reach him to discuss the issue further.

         For these reasons, Defendants/Counter-Plaintiffs U.S. Bank, N.A. and Shellpoint Mortgage

Servicing, LLC respectfully request the Court enter the Proposed Revised Order for Foreclosure

submitted herewith, and for such other and further relief to which they may be justly entitled.

                                             Respectfully submitted,

                                             /s/ Melissa Gutierrez
                                             KEITH S. ANDERSON
                                             Texas State Bar No. 24075789
                                             Bradley Arant Boult Cummings LLP
                                             One Federal Place
                                             1819 Fifth Avenue North
                                             Birmingham, Alabama 35203
                                             Telephone: (205) 521-8000
                                             kanderson@bradley.com

                                             MELISSA S. GUTIERREZ
                                             Texas Bar No. 24087648
                                             Fed. I.D. No. 2255351
                                             Bradley Arant Boult Cummings LLP
                                             600 Travis Street, Suite 4800
                                             Houston, Texas 77002
                                             (713) 576-0300 Telephone
                                             (713) 576-0301 Facsimile
                                             mgutierrez@bradley.com
                                             Counsel for Defendants U.S. Bank, N.A.
                                             and Shellpoint Mortgage Servicing, LLC




                                                3
4819-4180-2487.2
       Case 4:20-cv-00831 Document 27 Filed on 08/20/21 in TXSD Page 4 of 4




                             CERTIFICATE OF CONFERENCE
         Defendants’ counsel provided Plaintiff’s counsel with the proposed Revised Order for
Foreclosure along with the Exhibits thereto as outlined in paragraph 4 above. The undersigned
attempted to confer with Plaintiff’s counsel multiple times thereafter as to any specific objections
to the figures being provided, but received no response or detail.


                                                      /s/ Melissa Gutierrez
                                                      Melissa Gutierrez


                                 CERTIFICATE OF SERVICE

       I certify that on this 20th day of August, 2021, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system which will send notice of electronic filing to the
following counsel of record. I further certify that a true and correct copy of the foregoing has been
served on all counsel of record as follows:

                           Via email: Erick.delarue@delaruelaw.com
                                        Erick DeLaRue
                             Law Office of Erick DeLaRule, PLLC
                              2800 Post Oak Boulevard, Suite 4100
                                     Houston, Texas 77056

                                                      /s/ Melissa Gutierrez
                                                      Melissa Gutierrez




                                                 4
4819-4180-2487.2
